Case: 11-10338       Document: 00512328590         Page: 1     Date Filed: 08/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 1, 2013

                                       No. 11-10338                        Lyle W. Cayce
                                                                                Clerk

NAIEL NASSAR, MD,

                                                  Plaintiff-Appellee Cross-Appellant
v.

UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER,

                                                  Defendant-Appellant Cross-
                                                  Appellee



                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-CV-1337


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       A jury previously found in favor of Plaintiff Dr. Naiel Nassar on claims
brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,
for constructive discharge and retaliation. This court vacated in part and
affirmed in part the district court’s judgment, and we remanded for a
recalculation of damages. We rejected the Defendant’s argument that the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-10338    Document: 00512328590    Page: 2   Date Filed: 08/01/2013



                                No. 11-10338

district court erroneously instructed the jury on a mixed-motive theory of
retaliation.
      The Supreme Court granted certiorari, vacated, and remanded this case
for further consideration because Title VII retaliation claims must be proved
according to principles of but-for causation rather than the mixed-motive test.
We therefore VACATE the district court’s judgment in its entirety and
REMAND for further proceedings consistent with the opinion of the Supreme
Court.




                                      2